                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

ZEN DESIGN GROUP, LIMITED,

      Plaintiff,

v.                                                            Case No. 16-12936

SCHOLASTIC, INC.,

     Defendant.
_______________________________________/

              OPINION AND ORDER DENYING DEFENDANT’S MOTION
               FOR SUMMARY JUDGMENT OF NONINFRINGEMENT

      Before the court is Defendant Scholastic’s Motion for Summary Judgment of

Noninfringement for its “Top Secret” Ultraviolet Light Pens. (ECF No. 60.) The motion

has been fully briefed. (Zen Design’s Response, ECF No. 63; Scholastic’s Reply, ECF

No. 72; Zen Design’s Surreply, ECF No. 76.) Both parties have additionally filed various

exhibits under seal or in the traditional manner. (ECF Nos. 64–69, 73–74.) The court

held a hearing on June 20, 2019 and was given the opportunity to handle exemplars of

the pen at issue. For the reasons stated on the record at the hearing, as well as those

stated below, the court will deny the motion.

                                   I. BACKGROUND

      Plaintiff Zen Design owns U.S. Patent No. 6,860,616, “Ultraviolet Light Writing

System,” and filed this infringement action against Scholastic based on Scholastic’s sale

of certain invisible-ink pens. (ECF No. 6, PageID.34.) Pursuant to Markman v. Westview

Instruments, Inc., 517 U.S. 370 (1996), the parties extensively briefed the issue of claim

construction and the court held a hearing, after which it issued an Opinion and Order
Construing Claims. (ECF No. 52.) The UV Light Writing System patent contains 16

independent claims. (ECF No. 6-2, PageID.48.) Claims 1, 7, 15, and 16 were construed

by the court. (ECF No. 52.) The present motion centers around the part of Claim 1 that

describes “a pen assembly having a cap end and a pen tip end, said pen assembly

mateably attachable to said battery holder via both the cap end and pen tip end.” (ECF

No. 6-2, PageID.48.) The court construed “mateably attachable” to mean “configured to

engage in a complementary manner.” (ECF No. 52, PageID.1335.) Scholastic moves for

summary judgment that its Top Secret UV Light Pen does not infringe Claim 1.

                                     II. STANDARD

      Under Federal Rule of Civil Procedure 56, summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The court

considers “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). The evidence, and

all reasonable inferences drawn from it, must be considered “in the light most favorable

to the opposing party.” Tolan v. Cotton, 572 U.S. 650, 657 (2014) (quoting Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157 (1970)).

      “The first step in the patent infringement analysis requires the court to construe

the scope and meaning of the asserted claims.” E.I. du Pont De Nemours & Co. v.

Unifrax I LLC, 921 F.3d 1060, 1068 (Fed. Cir. 2019) (citing Markman, Inc., 517 U.S. at

372–74). After that, the court conducts “a comparison of the claims to the accused

device.” Id. at 1072–73 (citing Mas-Hamilton Grp. v. LaGard, Inc., 156 F.3d 1206, 1211



                                            2
(Fed. Cir. 1998)). “[S]ummary judgment of non-infringement can only be granted if, after

viewing the alleged facts in the light most favorable to the non-movant, there is no

genuine issue whether the accused device is encompassed by the claims.” Pitney

Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1304 (Fed. Cir. 1999) (citing Fed.

R. Civ. P. 56(a); Liberty Lobby, 477 U.S. at 255).

                                     III. DISCUSSION

       Scholastic, as the party moving for summary judgment of noninfringement, has

the initial burden of showing “an absence of evidence to support” Zen Design’s

infringement claim. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The burden

then shifts to Zen Design, who must set forth enough evidence to raise at least a

genuine issue of material fact for trial. Id. at 324. The issue in this motion is whether the

pen assembly of Scholastic’s Top Secret UV Pen is “configured to engage in a

complementary manner” with its battery holder/cap on the cap end of the pen assembly.

Having reviewed the evidence, the court finds that there are sufficient factual disputes

regarding whether the Pen infringes Claim 1 to require submission to a jury.

       Scholastic provides the declaration of the Pen’s designer (Mr. Roy Yu), original

technical drawings of the Pen, and exemplars of the Pen itself as evidence that the pen

cap is not purposefully designed to engage with the cap end of the pen assembly. (ECF

No. 60-5.) Mr. Yu declares that while he “purposefully designed the pen cap to engage

the pen tip end of the pen in a complementary manner,” he “did not purposefully design

the pen cap to engage with the back end of the pen in a complementary manner.” (Id.,

¶¶ 8–10.) He further explained that from his own physical inspection of the Pen, “it is

clear that the inside circumference of the pen cap is smaller than the outside



                                              3
circumference of the back end of the pen barrel, such that the pen cap was not

designed to be engaged with or joined to the back end of the pen,” and that this is

supported by the original technical specification drawings. (Id., ¶¶ 11–13.) The court

inquired at the motion hearing whether a complementary fit may arise between parts of

a product in the absence of design intent. Scholastic conceded it may but argued that

this does not show the parts are configured to fit together in that way.

       In rebuttal, Zen Design argues that—regardless of Mr. Roy Yu’s subjective intent

in designing it—the Pen is configured such that the cap engages the back end of the

pen assembly in a complementary manner via a common “friction fit.” It offers as

evidence two YouTube videos of children reviewing the Pen, which depict them

uneventfully putting the cap on the back end of the pen assembly, and an advertisement

by Scholastic for a UV Pen depicting the cap on the back end. (ECF Nos. 63-6, 63-7,

63-8; 69.) It also offers the declaration of its expert witness, Mr. Ralph Marciano,

explaining various features of the pen design that facilitate the friction fit. (ECF No. 63-

2.) Scholastic challenges this argument with clips of its video deposition of Mr.

Marciano, which depict him handling various commercially available pens that utilize

friction fits and comparing them to the pen at issue. (ECF No. 74.)

       Viewing the evidence in the light most favorable to Zen Design, as the court

must, it is not so one-sided as to permit summary judgment of noninfringement. At a

minimum, the YouTube videos and advertisement proffered by Zen Design raise a

genuine triable issue regarding the configuration of the Pen. The court’s own

observations of the exemplars’ physical characteristics reveal little, if anything, to the

contrary. While Scholastic briefly argues that the YouTube videos should not be



                                              4
considered because they have not been properly “authenticated” (ECF No. 72,

PageID.1830), it concedes that the videos do indeed feature the pen at issue. The court

finds that the videos are properly considered as evidence here.

       “To satisfy the requirement of authenticating or identifying an item of evidence,

the proponent must produce evidence sufficient to support a finding that the item is what

the proponent claims it is,” such as the “appearance, contents, substance, internal

patterns, or other distinctive characteristics of the item.” Fed. R. Evid. 901(a), (a)(4).

“Authentication is a ‘relatively low[] hurdle,’ and may be proved through a variety of

methods, including circumstantial evidence.” United States v. Quintana, 763 F. App’x

422, 426 (6th Cir. 2019) (citing United States v. Farrad, 895 F.3d 859, 878 (6th Cir.

2018); United States v. Cosgrove, 637 F.3d 646, 658 (6th Cir. 2011)). “Evidence is

authentic when the proponent offers ‘sufficient proof . . . that a reasonable juror could

find in favor of authenticity.’” Id. (quoting United States v. Jones, 107 F.3d 1147, 1150

n.1 (6th Cir. 1997)). Because the YouTube videos clearly display the Top Secret UV

Pen, identifiable by its name, packaging, appearance, and operation, there is sufficient

evidence for a jury to find that the videos are what Zen Design claims they are.

       In conclusion, the evidence raised by Zen Design in rebuttal to Scholastic’s

motion raises genuine issues of material fact about whether the Top Secret UV Pen

infringes Claim 1 of its patent. Accordingly,

       IT IS ORDERED that Defendant’s Motion for Summary Judgment of

Noninfringement for its “Top Secret” Ultraviolet Light Pen (ECF No. 60) is DENIED.

                                                    s/Robert H. Cleland                      /
                                                    ROBERT H. CLELAND
                                                    UNITED STATES DISTRICT JUDGE



                                                5
Dated: July 9, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 9, 2019, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                                    /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-12936.ZENDESIGN.DenySummaryJudgmentofNoninfringementRHC.docx




                                                     6
